IR BIOSCIENCES HOLDINGS, INC. 4021 North 75th Street Suite 201 Scottsdale, Arizona 85251 June 19, 2007 VIA EDGAR AND FEDERAL EXPRESS Division of Corporation Finance United States Securities and Exchange Commission 100 F Street, North East Washington, D.C. 20549 Attn: Goldie Walker Re: IR BioSciences Holdings, Inc. Amendment No. 1 to the Registration Statement on Form SB-2/A File No: 333-120784 Form AW Application for Withdrawal Dear Ms. Walker: Pursuant to the request made by your office, please accept this as the above registrant's application for withdrawal of the above Amendment No. 1 to the Registration Statement filed on June 18, 2007.The purpose of withdrawal is that the Company filed the above Amendment No. 1 to the Registration Statement with an incorrect file number.We will re-file under the correct file number today. Sincerely, IR BioSciences Holdings, Inc. /s/ Michael K. Wilhelm Name: Michael K. Wilhelm Title: Chief Executive Officer
